Citation Nr: 1434730	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for the period prior to November 17, 2011 and an increased rating in excess of 50 percent disabling for the period since November 17, 2011 for service-connected dysthymic disorder with obsessive compulsive disorder.

2.  Entitlement to an increased rating in excess of 30 percent for nephrolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in part, continued a 30 percent disability evaluation for service-connected dysthymic disorder with obsessive compulsive disorder hymic disorder.

In an April 2013 rating decision, the RO granted an increased rating of a 50 percent evaluation for the Veteran's service-connected dysthymic disorder with obsessive compulsive disorder, effective November 17, 2011.  The Board notes that since the increase to 50 percent did not constitute a full grant of the benefits sought, the issues of entitlement to an increased rating in excess of 50 percent for service-connected dysthymic disorder with obsessive compulsive disorder for the period since November 17, 2011 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran filed a claim for increased rating for service-connected dysthymic disorder with obsessive compulsive disorder that was received by VA on June 22, 2009.

2.  Since June 22, 2009, the Veteran's dysthymic disorder with obsessive compulsive disorder symptoms is indicative of reduced reliability and productivity.

3.  Since June 22, 2009, neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.

4.  On September 10, 2013, prior to the promulgation of a decision, the Board received notification from the Veteran requesting withdrawal of the portion of the appeal involving the issue of entitlement to a higher rating for nephrolithiasis.


CONCLUSIONS OF LAW

1.  For the period since June 22, 2009, the criteria for an evaluation of 50 percent, but no higher, for dysthymic disorder with obsessive compulsive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2013).

2.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to an increased rating for nephrolithiasis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dysthymic Disorder

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2009 letter prior to the date of the issuance of the appealed October 2009 rating decision.  The June 2009 letter explained what information and evidence was needed to substantiate a claim for service connection and a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of August 2009, November 2011 and March 2013 VA examinations.  The August 2009, November 2011 and March 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2009, November 2011 and March 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  It is noted that the testimony rendered formed the basis for a remand thereafter by the Board.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

      Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's current adjustment disorder with depressed mood disability is rated under Diagnostic Code 9433 at a 30 percent disability rating for the period prior to November 17, 2011 and at a 50 percent disability rating for the period since November 17, 2011.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In addition to dysthymic disorder with obsessive compulsive disorder, for which service connection has been established, the record shows additional diagnoses of major depression and anxiety.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's dysthymic disorder with obsessive compulsive disorder and that resulting from his nonservice-connected major depression and anxiety diagnoses.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric major depression and anxiety symptoms to his service-connected dysthymic disorder with obsessive compulsive disorder.

      Factual Background and Analysis

In June 2009, VA received the Veteran's claim for increased disability compensation.

A May 2009 VA mental health note indicated that the Veteran was not sleeping well and felt fatigued constantly.  He noted being anxious.  He had no suicidal or homicidal ideation.  His mood was irrational and his affect was slightly dysphoric.  His thought process was linear.  The diagnosis was major depression and obsessive compulsive disorder.  A GAF score of 65 was assigned.  A June 2009 VA mental health note assigned a GAF of 55.  

The Veteran underwent a VA examination in August 2009.  The Veteran reported having obsessive compulsive disorder and major depressive disorder.  He described himself as being anxious and engaged in rituals such as washing his hands 4 or 5 times a day and sometimes more.  He reported that his appetite was diminished as he only ate 1 meal a day.  He had lost about 15 pounds over the past 6 months but stated that he was consciously trying to maintain weight.  He got 7 to 8 hours of sleep per night but found that he woke up tired.  He did not report dreams about things he had done in the past or things that he had to do.  He considered himself depressed and stated that while some days are more severe than others, he felt that he was probably moderately depressed.  Typically he would be depressed maybe 6 or 7 days a week and he believed that he had probably been depressed his entire life.  He denied any anhedonia or any change in libido.  He denied suicidal ideation on his current medication and also denied homicidal ideation.  He lived alone.  He had been married at one time but got divorced.  He was self-employed as an umpire and a referee.  He also did some substitute teaching.  He ran and enjoyed engaging in exercise.  He was not much in to socializing these days.  On examination, he was casually groomed and fully cooperative.  He displayed considerable anxiety as well as some dysphoria.  Speech was within normal limits with regard to rate and rhythm.  His mood was of anxiety and depression.  Affect was appropriate to content.  His thought processes and associations were logical and tight.  There was no loosening of associations noted nor was there any confusion.  Memory was grossly intact and he was oriented to all spheres.  He did not report hallucinations and no delusional material was noted.  His insight and judgment were adequate.  He denied homicidal or suicidal ideation.  The diagnosis was dysthymic disorder.  A GAF score of 53 was assigned.  The examiner noted that the Veteran's symptoms were moderate and had persisted for a number of years.  He did not find evidence that the Veteran's depression precluded employment.  The Veteran did report some social isolation but no impairment in thought processing or communication was noted.  The examiner did not find evidence that the Veteran's depression precluded activities of daily living.  The Veteran met the criteria for a diagnosis of obsessive compulsive disorder as well as some anxiety which was secondary to his obsessive compulsive disorder.  The examiner noted that the GAF ratings in his mental health records were somewhat higher than the GAF that was assigned by the examiner and he could not account for that discrepancy.

A November 2010 VA mental health note indicated that the Veteran's medications were controlling his symptoms of depression and obsessive compulsive disorder but that he could not tolerate his dreams which occurred 2 to 3 times per week.  He denied suicidal or homicidal ideation.  His affect was restricted.  The diagnosis was major depression and obsessive compulsive disorder.  A GAF score of 55 was assigned.  A February 2011 VA treatment note provided a GAF score of 55.  

The Veteran underwent a VA examination in November 2011.  The Veteran had current diagnoses of recurrent moderate major depression and obsessive compulsive disorder.  A GAF score of 51 was assigned.  The examiner indicated that the Veteran's level of occupational and social impairment was best summarized by occupational and social impairment with reduced reliability and productivity.  The Veteran had been divorced for 21 years and currently lived alone.  He had a mother, sister and 2 adult children in the area.  He worked seasonally as an umpire.  He applied for better jobs but has not been hired and was not satisfied with this.  He had symptoms of depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood and obsessional rituals which interfered with routine activities.  

A June 2012 VA mental health treatment record noted that Veteran continued to endorse depressed mood and obsessive compulsive behaviors.  His depression was described as moderate with some days being better than others.  His obsessive compulsive disorder behaviors were described as cleanliness and checking doors.  His symptoms severity was considered higher of late.  He estimated 8 hours of sleep per night but his sleep schedule varied and he did not always feel rested.  His appetite varied.  He admitted passive thoughts of suicide in the past but not now.  A GAF score of 55 was provided.

A September 2012 VA mental health treatment note reported that the Veteran appeared to be in good spirits and he laughed and joke.  The Veteran did mention ongoing stress and tension.

A February 2013 VA mental health treatment note indicated that the Veteran's mood was stable.  He occasionally got down but this was not pervasive.  He had no suicidal thoughts and was sleeping better now.  He was busy with school and taking classes for his degree in the ministry.  On examination, he was pleasant, relatively calm and had stable euthymic affect.  His thought was organized and he had no psychosis or suicidal or homicidal intent.  A GAF score of 55 was assigned.

The Veteran underwent a VA examination in March 2013.  The Veteran had a diagnosis of major depressive disorder.  It was noted that at the time of the November 2011 VA examination, the Veteran had a GAF score of 51.  The examiner also noted that the Veteran was seen at a mental health clinic a month before and noted discontinuation of his medication and noted improvement.  The Veteran continued to attend school and no significant complaints were voiced.  The examiner saw no evidence indicating that the Veteran's mental health condition would preclude his employment.

As noted above, the Veteran filed a claim for an increased rating in excess of 30 percent for his service-connected dysthymic disorder with obsessive compulsive disorder which was received by VA on June 22, 2009.

In an April 2013 rating decision, the RO granted an increased rating of a 50 percent evaluation, effective November 17, 2011 based on the RO's determination that the increase in disability warranting a 50 percent rating was initially shown by the report of a VA examination performed on that date.  

At his September 2013 hearing, the Veteran testified that a higher rating should be assigned an earlier date because the disability was sufficiently severe to warrant a 50 percent rating prior to November 17, 2011.

Based on the reported symptomatology of the Veteran's psychiatric symptoms at his August 2009 VA examination and the psychiatric symptoms exhibited by VA mental health treatment notes, the Board finds that when affording the Veteran the benefit of the doubt that a 50 percent rating is warranted throughout the period of this claim, as contended by the Veteran.

Prior to November 17, 2011, the Veteran's dysthymic disorder with obsessive compulsive disorder symptoms was manifested by anxiety, social isolation and sleep difficulties.  The August 2009 VA examiner also noted that the Veteran's symptoms were moderate and had persisted for a number of years.  

Additionally, the August 2009 VA examiner assigned a GAF score of 53 while VA treatment records note GAF scores ranging from for this period from 53 to 65 with multiple recorded GAF scores of 55.  The Board notes that the lone GAF score of 65 recorded in May 2009 indicates mild symptoms and some difficulty in social, occupational, or school functioning.  However, the GAF scores of 53 and the multiple GAF scores of 55 indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning.  Additionally, the August 2009 VA examiner who assigned the GAF score of 53 noted that  he could not account for the discrepancy in the previously assigned GAF ratings in his mental health records that were somewhat higher than the GAF that was assigned on the August 2009 VA examination.

Accordingly, the Board finds that for the period since the Veteran's claim for increased was received on June 22, 2009, a 50 percent rating is warranted as the Veteran's dysthymic disorder with obsessive compulsive disorder symptoms was indicative of reduced reliability and productivity.

However, the preponderance of the evidence establishes that throughout the rating period, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.

In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting her ability to function independently or spatial disorientation.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as the November 2011 VA examiner noted that while the Veteran was divorced and lived alone, he had a mother, sister and 2 adult children in the area.     

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that a June 2012 VA mental health treatment record noted that the Veteran admitted passive thoughts of suicide in the past.  However, he reported that he no longer had these thoughts, he had no suicidal intent and there is no evidence of suicide attempts.

Additionally, as noted above, the Veteran's GAF scores ranging from 51 to 65 generally reflect no more than mild to moderate symptoms.  

The November 2011 VA examiner also specifically indicated that the Veteran's symptoms had caused "occupational and social impairment with reduced reliability and productivity" which corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  Indeed, at no point did the November 2011 VA examiner or any other examiner or treating physician find that the Veteran's dysthymic disorder with obsessive compulsive disorder cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of her psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating.   

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected dysthymic disorder with obsessive compulsive disorder.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

Finally, the record does not suggest that the Veteran is unemployable as a result of his service-connected psychiatric disability.  On the contrary, the Veteran has not so contended and during his 2013 hearing he reported that he was able to maintain part time employment.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Nephrolithiasis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). 

Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 . In the present case, the Veteran clearly stated his intention to withdraw the matter of entitlement to a higher rating for his kidney disability in a September 2013 statement received at his Board hearing.  Hence, that portion of the appeal is dismissed.


ORDER

Entitlement to a 50 percent rating, but no higher, for service-connected dysthymic disorder with obsessive compulsive disorder is granted effective June 22, 2009, subject to the laws and regulations governing the payment of monetary benefits.

The appeal of the denial of an increased rating for nephrolithiasis is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


